 64DECISIONSOF NATIONALLABOR RELATIONS BOARDAcro Division,Robertshaw-Fulton Controls CompanyandInter-national Association of Machinists,AFL-CIO.Case No. 9-CA-1887.April 6,1960ORDEROn March 4, 1960, Trial Examiner John F. Funke issued his Inter-mediate Report and Recommended Order in the above-entitled pro-ceeding, finding that the Respondent had not engaged in unfair laborpractices in violation of Section 8(a) (3) of the Act.He did find,however, that by surveillance of a union meeting, the Respondent en-gaged in activity in violation of Section 8(a) (1) of the Act, but hestated that, for reasons set forth in his Intermediate Report, he is ofthe opinion that the policies of the Act would not be effectuated by aremedial order directed to this single violation.He recommendedthat all other allegations of the complaint be dismissed.The case having been transferred to the Board and no statementof exceptions having been filed with the Board, and the time allowedfor filing such exceptions having expired,Pursuant to Section 10(c) of the National Labor Relations Act, asamended, and Section 102.48 of the Board's Rules and Regulations-Series 8, the Board has adopted the findings, conclusions, and recom-mendations of the Trial Examiner as contained in his report.Wefind that it would not effectuate the policies of the Act to direct aremedial order to the single violation of Section 8(a) (1) of the Act.All other allegations of the complaint are hereby dismissed.127 NLRB No. 15.Kellogg Switchboard and Supply Company, a Division of Inter-national Telephone and Telegraph CompanyandCommuni-cationWorkersof America,AFL-CIO,Petitioner.Case No.11-RC-1314.April 6, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Martin L. Ball, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].1 The hearing officer referred to the Board the Employer'smotion to dismiss thepetition on the ground that it was prematurely filed.For the reasons stated herein-after, the motion is denied.127 NLRB No. 1. KELLOGG SWITCHBOARD AND SUPPLY COMPANY65Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c)(1) and Section 2 (6) and (7) of the Act.At the hearing, the Employer moved to dismiss the petition, con-tending that its operations are expanding, and that the petition is,therefore, prematurely filed.In an earlier case involving the same plant of the Employer (CaseNo. 11-RC-1225, unpublished), the Board dismissed the petition filedtherein by the Union as premature because of the following circum-stances.The Employer started operations on a limited basis in Jan-uary 1959.At the time of the earlier hearing in March 1959, therewere approximately 45 production and maintenance employees in theunit sought, in approximately 10 job classifications, and the Employerplanned at that time to expand to a full complement of 219 employees,in 28 to 30 job classifications, by December 1959.At the time of the hearing in this proceeding, namely January 4,1960, the Employer had about 100 production and maintenance em-ployees, in 23 job classifications.It further appears that, for thecalendar year 1960, the Employer has budgeted for an addition ofabout 100 employees.Also, in the distant future, the Employer plansto build a fabrication operation, which will, it is estimated, expandits physical plant about 7 times, and will necessitate the employmentof about 700 employees, in 49 additional job classifications.However,no commitments have been made and no funds have been made avail-able for this contemplated expansion.Under the foregoing circumstances, we find that the planned, long-range expansion of the Employer's operations is, at this time, specula-tive in character, and that the present work force of the Employerconstitutes a substantial and representative segment of the projectedemployee complement, not only during the calendar year 1960, butfor a further reasonable time in the future.Accordingly, we findthat an election at this time would not be premature, and we deny theEmployer's motion. SeeRyan Aeronautical Co., Torrance Division,120 NLRB 1291, 1292;Walton-Young Corp.,117 NLRB 51.4.The Petitioner seeks a production and maintenance unit, includ-ing plant clericals, at the Employer's Raleigh, North Carolina, plant,where it is engaged in the manufacture of electronic equipment for'InternationalUnion of Electrical, Radio and Machine Workers, API-CIO, waspermitted to intervene on the basis of an adequate showing of interest.560940-61-vol 127-6 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe telephone industry. The parties are in general agreement as to theappropriateness of the unit requested by the Petitioner, but theEmployer would include,' and the Petitioner and Intervenor wouldexclude, employees in the following job classifications:The expediter sees to it that incoming materials are shipped on timeand locates materials in short supply.Daily, he furnishes a list ofmaterials in short supply to the Employer's production control depart-ment.Unlike the production and maintenance employees, he is sala-ried and occupies a desk in the Employer's office.He receives dif-ferent health and welfare benefits from those of the production andmaintenance employees who work on an hourly basis.However, hespends at least 50 percent of his time in the plant, and is part of theproduction control department.We find that this employee is essen-tially a plant clerical and, in accordance with well-established policywith respect to plant clerical employees,4 we shall include him in theunit.The quality control technician primarily inspects incoming mate-rial and parts, including defective material that has been sent backfrom the field, and maintains statistical data with respect to suchdefective material.He spends all his time in the plant.He has nosupervisory authority over other employees.Contrary to the Peti-tioner's contention, we find that his interests are not sufficientlydissimilar to those of the other production and maintenance employ-ees to justify his exclusion, and we shall, therefore, in accordance withour customary practice, include him in the unit .1The inventory control clerk, who works under the sales servicesupervisor, maintains an inventory control in connection with com-pleted equipment delivered to sales stock.He has a desk in the salesdepartment office, and does not go into the production area.He issalaried and is not required to punch the timeclock.He is carried onthe salaried employees payroll, and receives different vacation benefitsfrom those of the hourly employees.We find that he is an office cleri-cal employee.Accordingly, we shall exclude the inventory controlclerk from the unit.'The material control analyst works in the production and controldepartment office, scheduling materials for the plant.He does nothave occasion to work in the production area of the plant.The jobis salaried and does not require a professional degree.We find that heperforms duties closely allied with those of office clerical employees.Accordingly, we exclude him from the unit.'8 The Employer took no definite position as to the unit placement of thematerial controlanalyst, discussed below4 Litton Industries of Maryland,Incorporated,125 NLRB 722.cGerber Plastic Company,113 NLRB 462, 464.O Ozark Manufacturing and Supply Company,108 NLRB 1476, 1478.T`Wm. IZWhittaker Co , Ltd,117 NLRB 339, 342-343. KELLOGG SWITCHBOARD AND SUPPLY COMPANY67There are six engineers, assistant engineers, and senior engineerswho handle the technical phases of the manufacture of equipment,i.e., they prepare drawings and specifications thereof.They occa-sionally enter the plant area to check equipment.They are salariedand have professional degrees or the equivalent thereof.There are15 application engineers who design systems of communication equip-ment for customers.A professional degree, or the equivalent, isrequired for the job.They are salaried and spend most of their timeaway from the plant contacting customers.The work all these engi-neers perform is intellectual and varied in character entailing the,.exercise of independent judgment and discretion.We find that all.the foregoing engineers are professional employees within the mean-ing of Section 2(12) of the Act and, accordingly, exclude them fromthe unit.'The draftsmen do circuit drafting and mechanical drafting.Work-ing under the supervision of the chief engineer, they assist the en-gineers.They are salaried.Although they are not required to have-professional degrees, their work involves the use of independentjudgment and requires the exercise of specialized training usuallyacquired in colleges or technical schools or through special courses.We find that they are technical employees and exclude them from,the unit."The technical writer, who works under the supervision of the salesmanager, writes technical instructions which are issued with eachpiece of manufactured equipment.He is salaried and works in the,office.As the record fails to establish that the technical writer is atechnical employee, we shall in view of his work in the office exclude-him as an office clerical employee.The material handling group leader and the microwave group leaderexpedite the flow of materials.There is also a tester group leaderwhose duties are not disclosed by the record, but like the other groupleaders, he works in the plant area and does some production work.While these group leaders instruct other employees in their workassignments, such powers of direction are of a routine nature only,not requiring the exercise of independent judgment or discretion.They do not have authority to hire, discharge, or make effective rec-ommendations as to personnel action.Contrary to the Petitioner'scontentions, we find that they are not supervisory employees withinthe meaning of the Act, and shall, therefore, include them in the unitherein found appropriate.10Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :8 Divco-Wayne Corporation, Wayne Works Division,'122NLRB 162, 164.9 L- tton Industries of Maryland,Incorporated,supra.saWm. R. Whittaker Co , Ltd, supra,pp. 345, 346. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll , productionand maintenance employees:at , the Employer'sRaleigh, North Carolina, plant, including material handling groupleaders, microwave group leaders,and tester groupleaders,qualitycontrol technicians, expediters,and other plant clerical employees,but excluding inventory control clerks, material control analysts,technical;writers, and other office clerical-employees, -engineers,assist-ant engineers,senior engineers$ application engineers,and other pro-fessional employees,draftsmen,and other technical.employees, cafe-teria employees,managerial employees,guaxds and supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]Butler Knitting Mills, Inc.andLocal 222, International LadiesGarment Workers Union,AFL-CIOJuliusWeber and ConstanceA.Weber,d/b/a Weber KnittingMills and Local 222, International Ladies Garment WorkersUnion,AFL-CIO.Cases Nos. 2P=CA-2 9 and 22-CA-231. April7, 1960DECISION AND ORDEROn December 31, 1959, Trial ExaminerSamuel Ross issued hisIntermediate Report in the above-entitled proceeding,finding thatthe Respondents had engaged in andwere engaging in certain unfairlabor practices and recommending that theycease and desist there-from and take certainaffirmativeaction, as set forth in the copyof the Intermediate Report attached hereto.Thereafter,the Charg-ing Party filed exceptions to theIntermediate Report.Pursuant to the provisions of Section 3 (b) of the Act,the Boardhas -delegated its powers in connection with thiscase to a three-member panel [Chairman Leedom and MembersBean and Fanning].The Board has reviewed the rulingsmadeby the TrialExaminerat the hearing and finds that no prejudicialerror was committed.The rulings are herebyaffirmed.The Boardhas considered the Inter-mediateReport, the exceptions, and the entire recordin this case, andhereby adopts the findings,conclusions,and recommendations i ofthe TrialExaminer.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaboriAs the recordshows that the Respondents closed the Weber Knitting Mills of NorthBergen,New Jersey,in December 1958,we shall require the Respondents to send to eachof the striking employees formerly employed at the North Bergen plant,copies of thenotice attached hereto,in addition to posting notices at the Butler,New Jersey, plant.127 NLRB No. 13.